       SO ORDERED

      Dated:        New York, New York
                     February 6_,2020
                    ____

                                                             ··-·-
                                                              JESSE M. FURMAN
                                                            United States District Judge
Any redacted or sealed filings shall be made pursuant to the procedures set forth in the Court’s Individual
Rules and Practices and subject to the presumption in favor of public access to “judicial documents.” See
generally Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the
Court does not “so order” any provision to the extent that it purports to authorize the parties to file
documents under seal without a prior court order. See New York ex rel. Khurana v. Spherion Corp., No.
15-CV-6605 (JMF), 2019 WL 3294170, at *2 (S.D.N.Y. July 19, 2019).




                                             Page 10 oflO
